 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   DAMIAN J. HUNTER,                       )     No. CV 17-6107-DOC (AGR)
                                             )
12                        Petitioner,        )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   STEWART SHERMAN, Warden,                )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court agrees with the recommendation of the
20   magistrate judge.
21            IT IS ORDERED that the Petition for Writ of Habeas Corpus is denied as
22   follows:
23            (1)   Grounds One, Two and Three are denied and dismissed with prejudice,
24                  and
25            (2)   Grounds Four, Five, and Six are dismissed without prejudice as
26                  unexhausted.        .
27
28   DATED: $SULO  
                                                      DAVID O. CARTER
                                                  United States District Judge
